347 S.W.3d 511 (2011)
Michael D. BLEDSOE, Movant/Appellant,
v.
STATE of Missouri, Respondent/Respondent.
No. ED 94802.
Missouri Court of Appeals, Eastern District, Division Three.
June 7, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied August 1, 2011.
Application for Transfer Denied October 4, 2011.
Maleaner R. Harvey, St. Louis, MO, For Movant/Appellant.
Shaun J. Mackelprang, Evan J. Buchheim, Jefferson City, MO, For Respondent/Respondent.
Before SHERRI B. SULLIVAN, P.J., CLIFFORD H. AHRENS, J, and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Michael D. Bledsoe appeals from the motion court's judgment denying, following an evidentiary hearing, his amended Motion to Vacate, Set Aside or Correct Judgment and Sentence filed pursuant to Rule 29.15.[1] We have reviewed the briefs of the parties and the record on appeal and conclude the motion court's findings and conclusions are not clearly erroneous. Rule 29.15(k). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).
NOTES
[1]  All rule references are to Mo. R.Crim. P.2009, unless otherwise indicated.